Exhibit 10.1
The J. M. Smucker Company Executive Severance Plan
ARTICLE I
PURPOSE
The J. M. Smucker Company Executive Severance Plan (the “Plan”) was initially
established by the Company on January 17, 2020 and amended on July 13, 2020 (the
“Effective Date”) to provide Participants with the opportunity to receive
severance benefits in the event of certain terminations of employment. The Plan
is intended to be a top hat welfare benefit plan under ERISA, and accordingly,
Plan eligibility will be limited to a select group of management or highly
compensated employees within the meaning of Sections 201, 301, and 404 of ERISA.
Capitalized terms used but not otherwise defined herein have the meanings set
forth in ARTICLE II.
ARTICLE II
DEFINITIONS
“Administrator” means the Company or its designee, which may include, but is not
limited to, the Board or its Executive Compensation Committee.
“Board” means the Board of Directors of the Company.
“Business Unit” means a Strategic Business Area of the Company.
“Cause” for termination by the Company of the Participant’s employment means (i)
violation of the Company's Code of Business Conduct and Ethics or any other
Company policy, rule, or standard of conduct; (ii) dishonesty or other
misconduct related to the Company's business (including, but not limited to,
fraudulent conduct, theft, embezzlement, criminal misappropriation of Company
funds, or other conduct that has, or would have if known, a materially adverse
effect on the Company); (iii) failure to cooperate with or follow a reasonable
management instruction; (iv) material breach of the Participant’s employment
agreement (if applicable); (v) conviction of, or entrance of a plea of guilty or
nolo contendere to, a felony under federal or state law, to the extent permitted
by applicable law; and/or (vi) other conduct reasonably deemed “Cause” by the
Company in its sole discretion. The Administrator may rely upon the
determination of the Company acting in its capacity as an employer and sole
discretion as to whether a Participant was terminated for Cause.
“Code” means the Internal Revenue Code of 1986, as amended. Any reference to a
section of the Code will be deemed to include a reference to any regulations
promulgated thereunder.
“Company” means The J. M. Smucker Company, an Ohio corporation, and any
successor thereto.
“Effective Date” has the meaning set forth in ARTICLE I.
1



--------------------------------------------------------------------------------



“Elected Officer” means any officer of the Company elected by the Board, other
than the Assistant Secretary, Treasurer and Assistant Treasurer.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.
“Offer of Comparable Employment” means an offer of employment to a Participant
that provides for similar target total compensation and does not require the
Participant to relocate to an employment location which is 50 or more miles from
his or her current work location.
“Participant” has the meaning set forth in Section 3.01.
“Plan” means The J. M. Smucker Company Executive Severance Plan, as may be
amended and/or restated from time to time.
“Plan Benefits” has the meaning set forth in Section 4.01.
“RIF” means a reduction in force.
“Qualifying Termination” has the meaning set forth in Section 3.02.
“Specified Employee Payment Date” has the meaning set forth in Section 8.12(b).
ARTICLE III
PARTICIPATION AND QUALIFYING TERMINATION
Section 3.01 Participants. Any full-time employee of the Company who is an
Elected Officer (a “Participant”) will participate in the Plan.
Section 3.02 Qualifying Termination.
(a)A Participant will be deemed to have incurred a "Qualifying Termination" and
will be eligible to receive Plan Benefits if such Participant's employment with
the Company is terminated for one of the following reasons, the termination
constitutes a separation from service within the meaning of Code Section 409A,
and the Participant's termination is not described in Section 3.02(d); provided,
however, that if the Participant’s termination of employment is on account of a
change in control and covered by a change in control agreement, such termination
will not be a Qualifying Termination under the Plan:
i.Position elimination or involuntary termination as part of a sale or other
disposition of a Business Unit, site or facility closure, RIF, reorganization,
integration, or other involuntary termination program where the employee is not
made an Offer of Comparable Employment by the Company or by the successor
employer or otherwise remains employed by the Business Unit; or
ii.Involuntary termination without Cause; or


2

--------------------------------------------------------------------------------



iii.If the Company makes a change that it determines in its sole discretion
constitutes one or more of the following which results in Participant’s
separation from service within the meaning of Code Section 409A within 120 days
of such change, the Company will deem the separation from service to be a
Qualifying Termination:
1.A material adverse change in the Participant’s position, duties, authorities
and responsibilities and a material reduction in the Participant’s target total
compensation; or
2.Relocation of the Participant’s primary work location by more than 50 miles
from his or her then current work location.
(b)Subject to the claims procedures described in Article VI, the determination
of whether a Participant’s employment is terminated for one of the foregoing
reasons will be made by the Company in its sole discretion.


(c)A Participant who is on an approved medical leave of absence pursuant to
federal or state law or a Company policy and/or is receiving or is eligible to
receive benefits under a Company disability plan is eligible to receive Plan
Benefits, provided he or she is otherwise eligible under the Plan: (i) if the
Participant returns to active work prior to the communicated end date; (ii) if
the Participant is qualified for and receiving short-term or long-term
disability benefits as of the communicated employment end date and is
subsequently released to return to work, he or she will be terminated from
employment by the Company and eligible for benefits as of the date of release to
return to work; (iii) if the Participant is qualified for and receiving
short-term disability benefits as of the communicated end date and long-term
disability benefits are subsequently denied, he or she will be terminated by the
Company and eligible for benefits as of the date of the denial; or (iv) if the
Participant is qualified for and receiving short-term or long-term disability
benefits as of the communicated employment end date and is subsequently
terminated from employment by the Company, the Participant will be eligible for
benefits as of the date of termination; provided, however, that the Participant
will not be eligible for benefits if any of the provisions of Section 3.02(d)
apply.


(d)A Participant will not be deemed to have incurred a Qualifying Termination
and will not be eligible for Plan Benefits, even if otherwise eligible, if the
Participant's termination falls under one of the following categories:


i.Voluntary Resignation. A Participant will not be eligible to receive Plan
Benefits if the employee has voluntarily resigned from employment with the
Company. For purposes of this Section 3.02(d)(i), a Participant will be
considered to have voluntarily resigned from employment with the Company in the
following circumstances (which are not exhaustive):
1.In connection with the elimination of the Participant's position or separation
as part of a RIF, reorganization, integration or other involuntary termination
program where the Participant rejects an Offer of Comparable Employment;
3

--------------------------------------------------------------------------------



2.The Participant terminates employment prior to the designated termination date
that has been communicated to him or her, as such date may be extended or
otherwise modified by the Company;
3.A Participant who has been identified as a "dual incumbent" in connection with
a position elimination, RIF, reorganization, integration or other involuntary
termination program declines the Company's invitation to participate in the
process to select the candidate who will remain in the position; or
4.A Participant accepts an offer for a new position with the Company and later
declines that offer.
ii.Offer of Comparable Employment. A Participant will not be eligible to receive
Plan Benefits if such Participant's employment with the Company is terminated as
the result of the sale, transfer, closure, or other conveyance of a Business
Unit, site or facility closure, RIF, reorganization, integration or other
involuntary termination program and the Participant receives an Offer of
Comparable Employment. If a Participant receives an offer of employment that is
not an Offer of Comparable Employment, such Participant may decline the offer
and receive Plan Benefits in accordance with Section 3.02(a) or accept the offer
and begin employment in the new position.
iii.Transfer within the Company. A Participant will not receive Plan Benefits if
he or she transfers within the Company or from the Company to one of its
affiliates, subsidiaries or related companies, or vice versa, unless the
transfer qualifies as a relocation under Section 3.02(a)(iii).
iv.Death. A Participant will not receive Plan Benefits if his or her employment
terminates as a result of the Participant's death, even if the Participant had
been informed that his or her employment will terminate on a specific date if
the Participant dies before that specific date. If the Participant dies after
the date of his or her Qualifying Termination but before his or her Plan
Benefits have been paid, Plan Benefits that would have been paid to the
Participant under the Plan will be paid to the Participant's estate.
v.Retirement. A Participant whose employment terminates because the Participant
retires for any reason will not receive Plan Benefits. However, if the
termination of employment referred to in the preceding sentence would otherwise
be a Qualifying Termination without regard to this subparagraph (v), such
Participant will be eligible to receive Plan Benefits.
vi.Force of Nature. A Participant will not receive Plan Benefits if his or her
employment ends as a result of causes outside the Company's control, such as,
but not limited to, fires, floods, earthquakes, tornadoes, war or governmental
action.
vii.Cause. A Participant will not receive Plan Benefits if his or her employment
is terminated for Cause.
4

--------------------------------------------------------------------------------



ARTICLE IV
SEVERANCE
Section 4.01 Severance. If a Participant experiences a Qualifying Termination,
then, subject to ARTICLE V, the Company will provide the Participant with the
following (“Plan Benefits”):
(a)Severance in an amount equal to 52 times the Participant’s weekly base salary
in effect immediately prior to the date of the Qualifying Termination;
(b)Provided that the Participant has worked at least six months in the fiscal
year of the Qualifying Termination, a prorated annual bonus equal to the product
of (i) the annual bonus, if any, that the Participant would have earned for the
entire fiscal year in which the Qualifying Termination occurs at target level;
and (ii) a fraction, the numerator of which is the number of days the
Participant was employed by the Company during the fiscal year in which the
Qualifying Termination occurs and the denominator of which is the number of days
in such fiscal year;
(c)An additional lump sum payment equivalent to approximately 12 months’
premiums on the Participant’s Company-sponsored medical coverage in effect on
the date of the Qualifying Termination;
(d)Any non-vested awards under the Company’s long-term incentive plans will be
treated as provided under the plans and governing award agreements; provided,
however, that any restricted stock or restricted stock unit awards that were
granted prior to the fiscal year that commenced on May 1, 2019 and are at least
two-years-old as of the date of the Qualifying Termination will become fully
vested;
(e)Company-paid outplacement assistance – and not any cash equivalent – provided
by the Company’s third-party provider identified in its sole discretion for a
period of up to six months; and
(f)The Company, in its sole discretion, may increase the Plan Benefits described
above to a particular Participant, provide a benefit or compensation in addition
to or different from that noted above, or pay Plan Benefits to an employee who
would not normally be eligible for severance under the Plan, provided that such
an employee is a member of a select group of management or highly compensated
employees within the meaning of Sections 201, 301, and 404 of ERISA. All such
exceptions must be approved in advance by the Executive Compensation Committee.
Subject to Section 8.12, any severance amounts will be paid in a single cash
lump-sum on the first payroll date following the 60th day following the
Qualifying Termination.
ARTICLE V
CONDITIONS
Section 5.01  Conditions A Participant's entitlement to any benefits under
ARTICLE IV will be subject to:
(a)The Participant experiencing a Qualifying Termination; and
5

--------------------------------------------------------------------------------



(b)The Participant executing a waiver and release prepared by the Company in a
format as amended from time to time in the Company’s sole discretion including,
but not limited to, (i) a waiver and release of claims in favor of the Company,
its affiliates and their respective officers and directors; and (ii)
non-solicitation, non-competition, non-disparagement, confidentiality and
further cooperation provisions, and such release becoming effective and
irrevocable within 60 days following the Participant’s Qualifying Termination.
ARTICLE VI
CLAIMS PROCEDURES AND LEGAL ACTIONS
Section 6.01 Initial Claims. A Participant who believes he or she is entitled to
a payment under the Plan that has not been received may submit a written claim
for benefits to the Plan within 90 days after the Participant's Qualifying
Termination. Claims should be addressed and sent to:
The J. M. Smucker Company
Attn: The J. M. Smucker Company Executive Severance Plan Administrator
One Strawberry Lane
Orrville, OH 44667
If the Participant's claim is denied, in whole or in part, the Participant will
be furnished with written notice of the denial within 90 days after the
Administrator's receipt of the Participant's written claim, unless special
circumstances require an extension of time for processing the claim, in which
case a period not to exceed 180 days will apply. If such an extension of time is
required, written notice of the extension will be furnished to the Participant
before the termination of the initial 90-day period and will describe the
special circumstances requiring the extension and the date on which a decision
is expected to be rendered. Written notice of the denial of the Participant's
claim will contain the following information:
(a)The specific reason or reasons for the denial of the Participant's claim;
(b)References to the specific Plan provisions on which the denial of the
Participant's claim was based;
(c)A description of any additional information or material required by the
Administrator to reconsider the Participant's claim (to the extent applicable)
and an explanation of why such material or information is necessary; and
(d)A description of the Plan's review procedures and time limits applicable to
such procedures, including a statement of the Participant's right to bring a
civil action under Section 502(a) of ERISA following a benefit claim denial on
review.
Section 6.02 Appeal of Denied Claims. If the Participant's claim is denied and
he or she wishes to submit a request for a review of the denied claim, the
Participant or his or her authorized representative must follow the procedures
described below:
(a)Upon receipt of the denied claim, the Participant (or his or her authorized
representative) may file a request for review of the claim in writing with the
Administrator.
6

--------------------------------------------------------------------------------



This request for review must be filed no later than 60 days after the
Participant has received written notification of the denial;
(b)The Participant has the right to submit in writing to the Administrator any
comments, documents, records or other information relating to his or her claim
for benefits;
(c)The Participant has the right to be provided with, upon request and free of
charge, reasonable access to and copies of all pertinent documents, records and
other information that is relevant to his or her claim for benefits; and
(d)The review of the denied claim will take into account all comments,
documents, records and other information that the Participant submitted relating
to his or her claim, without regard to whether such information was submitted or
considered in the initial denial of his or her claim.
Section 6.03 Administrator's Response to Appeal. The Administrator will provide
the Participant with written notice of its decision within 60 days after the
Administrator's receipt of the Participant's written claim for review. There may
be special circumstances which require an extension of this 60-day period. In
any such case, the Administrator will notify the Participant in writing within
the 60-day period and the final decision will be made no later than 120 days
after the Administrator's receipt of the Participant's written claim for review.
The Administrator's decision on the Participant's claim for review will be
communicated to the Participant in writing and will clearly state:
(a)The specific reason or reasons for the denial of the Participant's claim;
(b)Reference to the specific Plan provisions on which the denial of the
Participant's claim is based;
(c)A statement that the Participant is entitled to receive, upon request and
free of charge, reasonable access to, and copies of, the Plan and all documents,
records, and other information relevant to his or her claim for benefits; and
(d)A statement describing the Participant's right to bring an action under
Section 502(a) of ERISA.
Section 6.04 Exhaustion of Administrative Remedies and Legal Actions. The
exhaustion of these claims procedures is mandatory for resolving every claim and
dispute arising under the Plan. As to such claims and disputes:
(a)No claimant will be permitted to commence any legal action (file a complaint)
to recover benefits or to enforce or clarify rights under the Plan under
Section 502 or Section 510 of ERISA or under any other provision of law, whether
or not statutory, until these claims procedures have been exhausted in their
entirety;
(b)Any such complaint must be filed in the United States District Court for the
Northern District of Ohio, and each party consents to the venue and jurisdiction
of such court. The parties irrevocably submit to the exclusive jurisdiction of
such courts and
7

--------------------------------------------------------------------------------



waive the defense of inconvenient forum to the maintenance of any such action or
proceeding in such venue;
(c)Any such complaint must be filed within 365 days of the Company’s written
notice of final decision on review;
(d)To the extent not pre-empted by federal law, the Plan will be construed in
accordance with and governed by the laws of the State of Ohio without regard to
conflicts of law principles; and
(e)In any such legal action, all explicit and implicit determinations by the
Administrator (including, but not limited to, determinations as to whether the
claim, or a request for a review of a denied claim, was timely filed) will be
afforded the maximum deference permitted by law.
ARTICLE VII
ADMINISTRATION, AMENDMENT AND TERMINATION
Section 7.01 Administration. The Administrator has the exclusive right, power
and authority, in its sole discretion, to administer and interpret the Plan. The
Administrator has all powers reasonably necessary to carry out its
responsibilities under the Plan including, but not limited to, the sole
discretionary authority to:
(a)Administer the Plan according to its terms and to interpret Plan provisions;
(b)Resolve and clarify inconsistencies, ambiguities and omissions in the Plan
and among and between the Plan and other related documents;
(c)Take all actions and make all decisions regarding questions of eligibility
and entitlement to benefits and benefit amounts;
(d)Make, amend, interpret and enforce all appropriate rules and regulations for
the administration of the Plan;
(e)Process and approve or deny all claims for benefits; and
(f)Decide or resolve any and all questions, including benefit entitlement
determinations and interpretations of the Plan, as may arise in connection with
the Plan.
The decision of the Administrator on any disputes arising under the Plan,
including, but not limited to, questions of construction, interpretation and
administration will be final, conclusive and binding on all persons having an
interest in or under the Plan. Any determination made by the Administrator will
be given deference in the event the determination is subject to judicial review
and will be overturned by a court of law only if it is arbitrary and capricious.
Section 7.02 Amendment and Termination. The Company reserves the right to amend
or terminate the Plan at any time in its sole discretion.


8

--------------------------------------------------------------------------------



ARTICLE VIII
GENERAL PROVISIONS
Section 8.01 At-Will Employment. The Plan does not alter the status of any
Participant who is an at-will employee of the Company. Nothing contained herein
will be deemed to give any Participant the right to remain employed by the
Company or to interfere with the rights of the Company to terminate the
employment of any Participant at any time, with or without Cause.
Section 8.02 Effect on Other Plans, Agreements and Benefits. 
(a)As provided in Section 3.02, if the Participant’s termination of employment
is on account of a change in control and covered by a change in control
agreement, such termination will not be a Qualifying Termination under the Plan.
(b)(i) Any severance benefits payable to a Participant under the Plan will be in
lieu of and not in addition to any severance benefits to which the Participant
would otherwise be entitled under any general severance policy or severance plan
maintained by the Company or any agreement between the Participant and the
Company that provides for severance benefits (unless the policy, plan or
agreement expressly provides for severance benefits to be in addition to those
provided under the Plan); and (ii) any severance benefits payable to a
Participant under the Plan will be reduced by any severance benefits to which
the Participant is entitled by operation of a statute or government regulations.
(c)A Participant who ceases to be an Elected Officer but remains employed by the
Company or an affiliate will cease to participate in the Plan.
(d)Any severance benefits payable to a Participant under the Plan will not be
counted as compensation for purposes of determining benefits under any other
benefit policies or plans of the Company, except to the extent expressly
provided therein.
Section 8.03 Withholding. The Company will have the right to withhold from any
amount payable hereunder any federal, state and local taxes in order for the
Company to satisfy any withholding tax obligation it may have under any
applicable law or regulation.
Section 8.04 Offset. The Company may reduce the amount of any severance benefits
otherwise payable to or on behalf of a Participant by the amount of any
obligation of the Participant to the Company, and the Participant will be deemed
to have consented to such reduction.
Section 8.05 Clawback. Any amounts payable under the Plan are subject to any
policy (whether in existence as of the Effective Date or later adopted)
established by the Company providing for clawback or recovery of amounts that
were paid to the Participant. The Company will make any determination for
clawback or recovery in its sole discretion and in accordance with any
applicable law or regulation.
Section 8.06 Unfunded Obligations. The amounts to be paid to Participants under
the Plan are unfunded obligations of the Company. The Company is not required to
segregate any monies or other assets from its general funds with respect to
these obligations. Participants will
9

--------------------------------------------------------------------------------



not have any preference or security interest in any assets of the Company other
than as a general unsecured creditor.
Section 8.07 Severability. The invalidity or unenforceability of any provision
of the Plan will not affect the validity or enforceability of any other
provision of the Plan. If any provision of the Plan is held by a court of
competent jurisdiction to be illegal, invalid, void or unenforceable, such
provision will be deemed modified, amended and narrowed to the extent necessary
to render such provision legal, valid and enforceable, and the other remaining
provisions of the Plan will not be affected but will remain in full force and
effect.
Section 8.08 Headings and Subheadings. Headings and subheadings contained in the
Plan are intended solely for convenience and no provision of the Plan is to be
construed by reference to the heading or subheading of any section or paragraph.
Section 8.09 Successors. The Plan will be binding upon any successor to the
Company, its assets, its businesses or its interest, in the same manner and to
the same extent that the Company would be obligated under the Plan if no
succession had taken place. In the case of any transaction in which a successor
would not by the foregoing provision or by operation of law be bound by the
Plan, the Company will require any successor to the Company to expressly and
unconditionally assume the Plan in writing and honor the obligations of the
Company hereunder, in the same manner and to the same extent that the Company
would be required to perform if no succession had taken place. All payments and
benefits that become due to a Participant under the Plan will inure to the
benefit of his or her heirs, assigns, designees or legal representatives.
Section 8.10 Transfer and Assignment. Neither a Participant nor any other person
will have any right to sell, assign, transfer, pledge, anticipate or otherwise
encumber, transfer, hypothecate or convey any amounts payable under the Plan
prior to the date that such amounts are paid, except that, in the case of a
Participant's death, such amounts will be paid to the Participant's estate.
Section 8.11 Waiver. Any party's failure to enforce any provision or provisions
of the Plan will not in any way be construed as a waiver of any such provision
or provisions, nor prevent any party from thereafter enforcing each and every
other provision of the Plan.
Section 8.12 Section 409A.
(a)The Plan is intended to comply with Section 409A of the Code or an exemption
thereunder and will be construed and administered in accordance with Section
409A of the Code. Notwithstanding any other provision of the Plan, payments
provided under the Plan may only be made upon an event and in a manner that
complies with Section 409A of the Code or an applicable exemption. Any payments
under the Plan that may be excluded from Section 409A of the Code either as
separation pay due to an involuntary separation from service or as a short-term
deferral will be excluded from Section 409A of the Code to the maximum extent
possible. For purposes of Section 409A of the Code, each installment payment
provided under the Plan will be treated as a separate payment. Any payments to
be made under the Plan upon a termination of employment will only be made upon a
“separation from service” under Section 409A of the Code. Notwithstanding the
foregoing, the Company makes no
10

--------------------------------------------------------------------------------



representations that the payments and benefits provided under the Plan comply
with Section 409A of the Code and in no event will the Company be liable for all
or any portion of any taxes, penalties, interest or other expenses that may be
incurred by a Participant on account of non-compliance with Section 409A of the
Code.
(b)Notwithstanding any other provision of the Plan, if any payment or benefit
provided to a Participant in connection with his or her Qualifying Termination
is determined to constitute “nonqualified deferred compensation” within the
meaning of Section 409A of the Code and the Participant is determined to be a
“specified employee” as defined in Section 409A(a)(2)(b)(i) of the Code, then
such payment or benefit will not be paid until the first payroll date to occur
following the six-month anniversary of the Qualifying Termination or, if
earlier, on the Participant's death (the “Specified Employee Payment Date”). The
aggregate of any payments that would otherwise have been paid before the
Specified Employee Payment Date and interest on such amounts calculated based on
the applicable federal rate published by the Internal Revenue Service for the
month in which the Participant's separation from service occurs will be paid to
the Participant in a lump sum on the Specified Employee Payment Date and
thereafter, any remaining payments will be paid without delay in accordance with
their original schedule. Notwithstanding any other provision of the Plan, if any
payment or benefit is conditioned on the Participant's execution of a severance
agreement, the first payment will include all amounts that would otherwise have
been paid to the Participant during the period beginning on the date of the
Qualifying Termination and ending on the payment date if no delay had been
imposed.
(c)To the extent required by Section 409A of the Code, each reimbursement or
in-kind benefit provided under the Plan will be provided in accordance with the
following: (i) the amount of expenses eligible for reimbursement, or in-kind
benefits provided, during each calendar year cannot affect the expenses eligible
for reimbursement, or in-kind benefits to be provided, in any other calendar
year; and (ii) any right to reimbursements or in-kind benefits under the Plan
will not be subject to liquidation or exchange for another benefit.
IN WITNESS WHEREOF, the Company has caused the Plan to be executed in its name
and on its behalf by its officer thereunto duly authorized this 13th day of
July, 2020.
The J. M. Smucker Company
By: /s/ Jill R. Penrose
Its: Chief People and Administrative Officer


11